Citation Nr: 0636819	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Sioux 
Falls, South Dakota.


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Prairie Lakes Healthcare System in 
Watertown, South Dakota, from May 29, 2003 to June 5, 2003.


REPRESENTATION

Appellant represented by:	Robert L. Spears, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  He died on September [redacted], 2003.  The appellant is the 
mother of the veteran's three minor children.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 determination of the VA 
Medical Center in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care at Prairie 
Lakes Healthcare System in Watertown, South Dakota, from May 
27, 2003 to June 5, 2003.

2.  VA paid the appellant for the unauthorized medical care 
rendered from May 27, 2003 to May 28, 2003.

3.  There is an approximate balance of positive and negative 
evidence of record regarding whether, after receiving 
emergency care at Prairie Lakes Healthcare System from May 
27, 2003 to May 28, 2003, the veteran could have been 
transferred to a VA Medical Center for continuation of such 
treatment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, 
entitlement to payment of unauthorized medical expenses for 
services rendered at Prairie Lakes Healthcare System in 
Watertown, South Dakota, from May 29, 2003 to June 5, 2003 
have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§  
17.120, 17.121 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
VCAA notice by letter dated April 2004.  Regardless, 
according to the Court, because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
veteran in the disposition thereof. Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

II.  Analysis of Claim

The veteran arrived at the emergency room of Prairie Lakes 
Healthcare Systems in Watertown, South Dakota, on May 27, 
2003, via ambulance, with complaints of increasing shortness 
of breath.  He was lethargic on admission, but after being 
treated with nebulizers and oxygen, his status improved and 
he denied chest pains.  He was then admitted to the facility 
on an inpatient basis and remained there until June 5, 2003.

According to the appellant's written statements, submitted 
during the course of this appeal, from the date the veteran 
presented to the emergency room to the date he was discharged 
from Prairie Lakes Healthcare Systems, his medical condition 
precluded him from being transferred to a VA Medical Center 
for care.  Earlier, VA agreed, at least in part, and paid the 
appellant for the unauthorized medical care rendered from May 
27, 2003 to May 28, 2003.  The appellant now seeks payment of 
the unauthorized medical expenses incurred for services 
rendered at Prairie Lakes Health Care System from May 29, 
2003 to June 5, 2003.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service- 
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2005).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability.  38 C.F.R. § 17.121 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file in this case reflects that, at the time the 
care in question was rendered, the veteran had a service-
connected psychiatric disability that was rated totally and 
permanently disabling.  Both VA and James Labesky, M.D., the 
treating physician, agree that, during the first two days of 
the veteran's visit at Prairie Lakes Health Care System, such 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's health and that, 
even though there was a VA facility available, attempting to 
use it would have been unreasonable and unsound.  The 
question remains whether the same can be said regarding the 
remainder of the veteran's stay.  

Both VA and Dr. Labesky have offered opinions on this matter.  
According to a VA utilization review nurse and Chief of Staff 
who reviewed the claims file, the veteran became stable for 
transfer to a VA Medical Center on May 29, 2003.  According 
to Dr. Labesky, such transfer would have been inappropriate 
given the veteran's medical condition at that time.

The Board assigns Dr. Labesky's opinion equal evidentiary 
weight to those of the VA nurse and Chief of Staff, read in 
conjunction.  First, having treated the veteran on the dates 
in question, Dr. Labesky is in the best position to offer an 
opinion on the matter at issue.  He personally evaluated the 
veteran from May 29, 2003 to June 5, 2003 and understood well 
whether the veteran's medical condition precluded his 
transfer to a VA facility.  Second, his opinion is supported 
by the clinical evidence of record, which shows that at the 
time in question, the veteran had multiple serious medical 
conditions, including pneumonia, congestive heart failure, 
methicillin resistant staph aureus colonization, a trial 
fibrillation, hypertension, lung cancer status post lobectomy 
(performed less than three months earlier), glaucoma, bladder 
cancer and chronic anxiety.  This evidence also shows that, 
during the entire hospitalization at issue, the veteran 
experienced intermittent periods of improvement and 
worsening, during which medical professionals altered the 
veteran's medications and closely monitored the veteran.   

These opinions represent an approximate balance of positive 
and negative evidence regarding the question of whether, 
after receiving emergency care at Prairie Lakes Healthcare 
System from May 27, 2003 to May 28, 2003, the veteran could 
have been transferred to a VA Medical Center for continuation 
of such treatment.  
Based on this finding, the Board concludes that the criteria 
for entitlement to the payment of unauthorized medical 
expenses for services rendered at Prairie Lakes Healthcare 
System in Watertown, South Dakota, from May 29, 2003 to June 
5, 2003, have been met.  The evidence is in relative 
equipoise; therefore, the veteran may be afforded the benefit 
of the doubt in the resolution of his claim.  


ORDER

The payment of unauthorized medical expenses for services 
rendered at Prairie Lakes Healthcare System in Watertown, 
South Dakota, from May 29, 2003 to June 5, 2003, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


